Exhibit 10.1
 
ASSET PURCHASE AGREEMENT




     This Asset Purchase  Agreement  (this  "Agreement") is made as of September
20, 2010, by and between Solar Park Initiatives, Inc, a Nevada corporation
("Buyer"), and Maple Leaf Renewables Group, Inc. ("Seller"),   a  Nevada
corporation.  Buyer and Seller  are  sometimes  referred  to  individually  as a
"Party" and together as "Parties."
 
PRELIMINARY STATEMENTS:


     Seller is a party to all assets listed on Exhibit A (collectively  the
"Asset List").


     Seller  desires  to assign  and sell,  and Buyer has  agreed to assume  and
purchase,  (i) all of Seller's  rights, use and  obligations  in and to
the  Asset List.
 
NOW,  THEREFORE,  in consideration of these preliminary  statements and the
mutual  covenants,  representations,  warranties and agreements  hereinafter set
forth,  and  for  other  good  and  valuable  consideration,   the  receipt  and
sufficiency of which the Parties hereby acknowledge, the Parties hereby agree as
follows:
 
1.        PURCHASED ASSETS; EXCLUDED ASSETS; ASSUMPTION OF LIABILITIES.


1.1       Purchased  Assets and Rights.  Subject to the terms and  conditions of
this  Agreement,  on the Closing Date (as defined in Section  3.1),  Seller will
sell to Buyer, and Buyer will purchase from Seller:


          (i) all of Seller's  right,  title and interest in and to the Asset
List, collectively, the "Purchased Assets".


Seller  shall  transfer  the  Purchased  Assets  free and clear of all  security
interests, liens, restrictions, claims, encumbrances or charges of any kind.


1.2      Limited Liabilities Assumed.  Buyer, effective as of the Closing Date,
will assume Seller's rights and obligations arising on or after the Closing Date
under (i) the Asset List  identified on Exhibit A attached hereto.  Subject to
the preceding sentence or  except  as  otherwise  expressly  set out
in  this  Agreement,  the  parties acknowledge  that the Buyer assumes no
other  obligations  or liabilities of the Seller.


1.3       Excluded Assets.  Except as expressly set forth herein,  the Purchased
Assets shall not include cash in bank, Seller’s website, Seller’s Trade name or
Logo, and does not set exclusivity rights for Buyer (collectively, the "Excluded
Assets").
 
2.        PURCHASE PRICE
 
2.1       Purchase Price; Payment.  Subject to Section 2.2, the consideration to
be paid by Buyer to  Seller  for the  Purchased  Assets  will be one million
(1,000,000) cashless warrant options upon  Close Date(the "Purchase
Price").  The Purchase Price will be paid at closing by the delivery of:
 
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
A. a 250,000 immediately vested, cashless common stock purchase warrant for
250,000 shares of the Company common stock at an exercise price of $0.35 per
share, as determined under fair market value of the current and latest pricing
under current Private Placement Memorandum offering for shares for stock
purchase at the time of the Letter of Intent (LOI), attached as Exhibit B;


B. a 375,000 performance based vesting, cashless common stock purchase warrant
for 375,000 shares of the Company common stock at an exercise price of $0.35 per
share, as determined under fair market value of the current Private Placement
Memorandum offering for shares of stock at the time of the Letter of Intent
(LOI).  Based on first performance bonus of 375,000 cashless vested warrant
options, for the Company common stock at the current $0.35 pricing for exercise,
upon signing of the next 4MW or higher Power Purchase Agreement, attached as
Exhibit C;


C. A second performance bonus of 375,000 performance based cashless common stock
purchase warrant, for 375,000 shares of the Company common stock at the current
$0.35 pricing for exercise, as determined under fair market value of the current
Private Placement Memorandum offering of shares for stock purchase at the time
of the Letter of Intent (LOI).  Based on a second performance bonus of 375,000
cashless vested warrant options, for the Company common stock at the current
$0.35 pricing for exercise, upon signing of the second 4MW or higher Power
Purchase Agreement, attached as Exhibit D.


D. Cash bonus in the form of $50,000 cash immediately in closing of $1,000,000
or more of Financing or prorate share thereof; for any bank or equity funding,
excluding the current Martins Creek financing, said Financing must be from an
independent lead that the Company is not working with or has a Current
Relationship, whereas the Current Relationship excludes the list of sources on
the attached Asset List.


The balance of the Purchase Price, including warrant agreements and performance
agreements shall be delivered to Seller at Closing.


2.2       Obligations.  Seller will be responsible for any and all expenses that
accrue  or arise  under the  Transferred  Agreements  or  relating  to  Seller's
business (the "Seller  Expenses") on or prior to the Closing Date.  Seller will
be responsible for, and shall promptly pay when presented, all valid vendor
invoices relating to expenses prior to Closing Date. Should any such invoice be
presented to Buyer,  Buyer shall promptly  notify Seller of such fact.  Seller
shall pay such  invoice  within 10 days,  failing  which Buyer may authorize
payment from the Escrow or seek recovery from Seller.


2.3       Taxes. All transfer, sales or similar tax due to the State of Florida
as a result of this transaction will be paid by Buyer.  All other
transfer,  sales or  similar  tax due as a result of this  transaction  will be
paid by the party upon whom such taxes are imposed by law.


3.        CLOSING.


3.1       Closing Date.  Subject to the terms and conditions of this  Agreement,
the closing of the transactions  (the "Closing")  contemplated by this Agreement
shall occur at a mutually acceptable place and time within five (5) days after
the last of the  conditions to Closing set forth in Sections 7.1 and 7.2 have
been  satisfied  or waived by the Party or Parties  entitled to waive the
same,  or such  other  date and time as to which  Buyer and Seller may agree in
writing;  provided that, at Buyer's option,  the Closing may take place
on the last day of the month in which the  conditions  set forth in Sections 7.1
and 7.2 have been satisfied (the "Closing Date")
 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
3.2       Actions to be Taken at the Closing.  At the Closing, the Parties will
take the following actions and deliver the following documents:


          (a) Seller will deliver to Buyer:


               (i) a duly  executed  Assignment  and  Assumption  Agreement, in
substantially the form attached hereto as Exhibit E.


               (ii) a duly  executed  bill of sale,  in  substantially  the form
attached hereto as Exhibit F.


               (iii)  all required  consents  of  third  parties  to the  sale,
conveyance, transfer, assignment and delivery of the Purchased Assets, the
consent of the Asset List.


               (iv)  confidentiality  and  protection of business  agreements in
favor of Buyer  already executed and attached hereto as Exhibit G,  (the "Mutual
Non-Disclosure, Non-Compete, Non-Circumvent Agreement").


               (v) a secretary's  certificate,  certifying  resolutions  of the
board of directors and  shareholders  of Seller  approving the sale of the
Purchased Assets.


               (vii) a  certificate  of David J. Surette certifying  as to the
truth and  correctness of Seller's  representations  and warranties to  the best
of Seller's  knowledge as of the Closing Date and that all
of  Seller's  obligations  that are to be performed  prior to Closing have been
performed.


                (xvii) a signed employment offer letter and agreed upon hiring
terms executed by David J. Surette in substantially the form attached hereto as
Exhibit H.
 
          (b) Buyer will deliver to Seller:


               (i)
a  duly  executed  Assignment  and  Assumption  Agreement  in  substantially the
form attached as Exhibit E.


               (ii) the Purchase Price including the associated stock warrant
purchase agreements Exhibits B, C & D.


               (iii) a secretary's  certificate,  certifying  resolutions of the
board of directors of Buyer  approving  the purchase of the  Purchased Assets,


               (iv) an  officer's  certificate  certifying  as to the  truth and
correctness of Buyer's  representations  and warranties to the best of
Buyer's  knowledge  as of the  Closing  Date and  that all of  Buyer's
obligations  that are to be  performed  prior  to  Closing  have  been
performed.


               (v) A signed Offer Letter between Buyer and David J. Surette, in
substantially the form attached hereto as Exhibit H.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 

 
          (c) The  Parties  will take such other  actions  and will  execute and
deliver such other  instruments,  documents and certificates as are required by
the terms of this Agreement and the agreements  executed in connection  herewith
(the "Related Agreements")  or as may be  reasonably  requested by any Party in
connection with the consummation of the transactions contemplated herein.


4.        REPRESENTATIONS; WARRANTIES.


4.1       Seller Representations.  Seller represents and warrants to Buyer as of
the date hereof, and as of the Closing Date as follows:


          (a) Seller is a corporation duly organized,  validly  existing and in
good standing  under the laws of the State of Nevada.  Seller has full power and
lawful authority to enter into this Agreement and all Related Agreements,  and
consummate the transactions contemplated hereby and thereby.


          (b) This Agreement  and the  Related  Agreements  have each been duly
authorized by all necessary action on the part of Seller,  including shareholder
authorization.  This  Agreement  constitutes,  and when  executed,  the  Related
Agreements  each will  constitute,  the legal,  valid and binding  obligation of
Seller,   enforceable  in  accordance  with  their  respective  terms.  Seller's
execution, delivery and performance of this Agreement and the Related Agreements
will  not (i)  constitute  a  breach  or  violation  of  Seller's  incorporation
documents or bylaws,  (ii)  constitute  a breach or violation of any law,  rule,
regulation,  material  agreement,  indenture,  deed  of  trust,  mortgage,  loan
agreement  or  any  material  instrument  to  which  Seller  is a  party,  (iii)
constitute a violation of any order, judgment or decree by which Seller is bound
or  affected,  or the creation of any lien or charge thereon.


          (c) No  consent,  license,  approval or  authorization  of, or filing,
registration  or waiver or other  action by, any  governmental  authority or any
third party is or will be required in connection with the execution, delivery or
performance by Seller of this Agreement or any agreement  executed in connection
herewith  except  those  consents  which  Seller  shall  deliver to Buyer before
Closing.


          (d)  Exhibit  A sets  forth a  complete  list  Asset List  to
which  Seller is a party all of which are being sold to Buyer hereunder.  There
is no suit or proceeding  pending or  threatened,  relating in any way to, any
listing in the Purchased  Assets,  or that could otherwise impair
Seller's  ability to perform its obligations  hereunder.  Neither Seller nor any
other party thereto is in breach of or in default under any contract included in
the  Purchased  Assets nor has any notice or claim with respect to any breach or
default thereunder been given.  Seller has not made any oral representations or
warranties to any person  with  respect  to the  Purchased  Assets,  nor has it
offered to provide any  services.  The  Purchased  Assets  constitute  all
assets  currently utilized by Seller in the operation of its development
business and related businesses, other than the Excluded Assets.


          (e) All financial  information  relating to the Purchased  Assets that
has been  provided by Seller,  or its agents,  to Buyer is true and complete and
has been  prepared in accordance  with sound  financial  practices  applied on a
consistent  basis.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
          (f) Neither this  Agreement nor any schedules,  certificates  or other
document  or  information  provided by Seller to Buyer in  connection  with this
Agreement or the Related  Agreements  or the  transactions  contemplated  hereby
contains or will  contain any untrue  statement  of a material  fact or omits to
state a material fact necessary to make the  statements so made not  misleading,
at the time such statements were made and through the time of the Closing Date.


          (g)  Neither  the  Seller,  nor  any  of its  shareholders,  officers,
employers or agents,  has employed any  financial  advisor,  broker or finder or
incurred any liability for any financial advisory,  brokerage or finder's fee or
commission in connection with this Agreement, and the Related Agreements, or the
transactions contemplated by such agreements for which Buyer could become liable
or obligated.


          (h) Seller has not received any proceeds with respect to the Purchased
Assets that relate in whole or part to any period after
the Closing Date.


          (i) Seller has provided all financial data that is material to Seller,
its operations or financial condition.
 
4.2       Buyer  Representations.  Buyer  represents  and  warrants to Seller as
follows:


          (a) Buyer is a corporation  duly  organized,  validly  existing and in
good standing under the laws of the State of Nevada and has the corporate  power
and  authority to enter into this  Agreement and the Related  Agreements  and to
consummate  the  transactions  contemplated  by this  Agreement  and the Related
Agreements.,


          (b) Prior to the Closing,  this  Agreement and each Related  Agreement
will have been duly  authorized  by all  necessary  regulatory  authorities  and
corporate  action on the part of Buyer.  This  Agreement  constitutes  and, when
executed,  the Related Agreements will constitute,  the legal, valid and binding
obligations of Buyer, enforceable in accordance with their respective terms.


          (c) Neither Buyer, nor any of its Shareholders, officers, employees or
agents have  employed any  financial  advisor,  broker or finder or incurred any
liability for any financial advisory, brokerage or finder's fee or commission in
connection  with this  Agreement,  the Related  Agreements  or the  transactions
contemplated  by such  agreements  for  which  Seller  could  become  liable  or
obligated.


          (d) Buyer has been provided and has received all financial information
related to the Purchased  Assets which it has requested of Seller as of the date
hereof.




5.        CERTAIN COVENANTS AND AGREEMENTS.


5.1       Approvals  and  Consents.  Prior to Closing,  Seller will  obtain,  in
writing and without  penalty to Buyer,  all  necessary  approvals  and  consents
required  in order to  authorize  and  approve  this  Agreement  and the Related
Agreements, and to consummate the assignment to, and assumption by, Buyer of the
Purchased Assets.


5.2       Cooperation.  Each of the Parties  hereto will use its best efforts in
good faith to perform and fulfill all conditions and obligations to be fulfilled
or performed by it hereunder.
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
5.3       Access to Properties, Records and Personnel;  Inspection. Seller shall
give Buyer and its counsel,  accountants and other  representatives  full access
during normal business hours to all of the properties,  personnel, financial and
operating data, books, tax returns, contracts, commitments and records of Seller
to the extent that they relate to the  Purchased  Assets.


5.4       Notices.  Each of Buyer and Seller will  promptly  notify the other in
writing if it receives any notice,  or otherwise becomes aware, of any action or
proceeding  instituted or threatened before any court or governmental  agency by
any third party to restrain or  prohibit,  or obtain  damages in respect of this
Agreement  or any Related  Agreement  or the  consummation  of the  transactions
contemplated hereby or thereby.


5.5       Further  Assurances.  Each Party will execute and deliver any further
instruments or documents,  and take all further action,  reasonably requested by
the other Party to carry out the transactions contemplated by this Agreement and
the Related Agreements.


5.6       Indemnification by Seller.  The Seller will  indemnify,  defend and
hold the Buyer,  its Affiliates  (as defined  below) and
their  respective  stockholders,  directors, officers, employees, legal
representatives,  agents, successors and assigns (the "Indemnified Parties")
harmless from and against any and all claims,  judgments, damages,
penalties,  fines, costs, liabilities,  losses and expenses (including,
without  limitation,  reasonable  attorneys' fees and expenses)  incurred by the
Indemnified  Parties  (collectively,  "Losses")  arising  from  or  directly  or
indirectly relating to:


          (a) any breach by Seller of any term or provision of this Agreement or
any Related Agreement,  including without limitation,  Seller's  representations
and warranties contained herein; or


          (b) any other expense or liability  relating to the  Purchased  Assets
arising or occurring prior to the Closing Date.


          "Affiliate"   means,  with  respect  to  any  Person  (as  hereinafter
defined), any Person that controls, is controlled by or is under common control
with such Person,  together  with its and their  respective  members,  partners,
venturers, directors, officers,  stockholders,  agents, employees and spouses. A
Person shall be presumed to have control when it possesses  the power,  directly
or indirectly,  to direct, or cause the direction of, the management or policies
of another Person, whether through ownership of voting securities,  by contract,
or otherwise.  "Person"  means an  individual,  partnership,  limited  liability
company, association, corporation, or other entity.


5.7      Indemnification  by Buyer.  Buyer  shall  indemnify,  defend  and hold
Seller,  its Affiliates and their respective  Indemnified  Parties harmless from
and against any and all Losses  arising from or directly or indirectly  relating
to:


          (a) any breach by Buyer of any term or provision of this  Agreement or
any Related Agreement,  including without limitation,  Buyer's  representations,
warranties and covenants contained herein; or


          (b) Buyer's  performance or breach of the warrant agreements or
performance agreements after the Closing Date; or


          (c) any other expense or liability  relating to the  Purchased  Assets
arising or occurring after the Closing Date.


5.08      Survival   of   Representations    and   Warranties.    The   parties'
representations and warranties  contained herein shall survive the Closing for a
period of two (2) years.


5.09      Exclusivity.  From the date hereof  through  the  Closing  Date or the
termination of this  Agreement,  whichever  first occurs,  Seller shall not, nor
shall Seller  authorize  or permit any of its  directors,  officers,  employees,
representatives,  agents or  Affiliates  to,  directly or  indirectly,  solicit,
initiate,  encourage,  respond  favorably  to,  permit or condone  inquiries  or
proposals  from, or provide any  confidential  information to, or participate in
any  discussions  or  negotiations  with,  any Person  (other than Buyer and its
directors,  officers, employees,  representatives and agents) concerning a sale,
assignment or other transfer of the Purchased Assets, either directly or through
a stock purchase or merger or other acquisition structure.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
5.10      Material  Agreements.  At Buyer's  request,  Seller  shall  assign as
necessary and rights relating to the  Purchased Assets


5.11     Closing Agreements. As defined in the Purchase Price and above in
section 5.


6.        [Intentionally Blank]




7.        CONDITIONS PRECEDENT.


7.1       Conditions  to Buyer's  Obligations.  Buyer's  obligations  under this
Agreement are subject to the  satisfaction,  on or prior to the Closing Date, of
each of the  following  conditions,  any of which may be waived  in  writing  by
Buyer:


          (a) Seller  will have  complied  with and  performed  in all  material
respects  its  obligations  under  this  Agreement  and the  Related  Agreements
required to be complied with or performed prior to Closing.


          (b) All representations and warranties of Seller in this Agreement and
the Related  Agreements will be true and correct in all material  respects as of
the date when given and on the Closing Date.


          (c) All  consents,  approvals and waivers  required to consummate  the
transactions contemplated by this Agreement and the Related Agreements will have
been  obtained in writing by Seller and provided to Buyer without any penalty or
condition  which is adverse to Buyer.  Buyer will have received  evidence of the
due  authorization  and  execution  of this  Agreement  by  Seller  in form  and
substance satisfactory to Buyer.


          (d)  There  will not have  been any  material  adverse  change  in the
business,  prospects or future business relating to the Purchased Assets, or any
event which may, in the future, cause such a change or any pending or threatened
material litigation or other proceeding relating to the Purchased Assets.


          (e) Seller shall have delivered such other  documents and  instruments
as Buyer may  reasonably  request to effectuate  the  transactions  contemplated
herein and to vest in Buyer title to, and rights in the Purchased Assets.


          (f) Buyer shall have  received  all of the items set forth in Sections
3.2(a) and 3.2(c) hereof
 
7.2       Condition to Seller's  Obligations.  Seller's  obligations  under this
Agreement are subject to the satisfaction, on the Closing Date, of the following
conditions, which may be waived by Seller:


          (a) Buyer  ill have  complied  with and  performed,  in all  material
respects, its obligations under this Agreement and the Related Agreements.


          (b) All representations of Buyer in this Agreement or the  Related
Agreements will be true and correct as of the date when given and on the Closing
Date.


          (c) Seller  shall have  received all of the items set forth in
Section  3.2(b) and 3.2(c) hereof.
 
 
 
 
7

--------------------------------------------------------------------------------

 

 
8.        TERMINATION OF AGREEMENT; EFFECT OF TERMINATION.


8.1       Termination.  This Agreement may be terminated at any time before the
Closing as follows:


          (a) By Buyer,  by  notice  to  Seller,  if any of  Buyer's  conditions
precedent  to Closing  have not been  satisfied  as of the Closing  Date or have
become incapable of being satisfied by September 30, 2010.


          (b) By  Seller,  by  notice to Buyer,  if any of  Seller's  conditions
precedent  to Closing  have not been  satisfied  as of the Closing  Date or have
become incapable of being satisfied by September 30, 2010.


8.2       Effect  of   Termination.   With  the   exception   of   Section   5.6
& 5.7 (Indemnification)  and this Section 8.2 which shall survive  termination
of this Agreement,  upon a termination  in accordance  with Section 8.1,
this  Agreement will have no further force or effect.  Notwithstanding the
foregoing, each Party will be liable to the other for any breaches by such Party
prior to   termination of this Agreement. If Seller refuses to consummate the
transactions contemplated as and when required herein, despite the satisfaction
or waiver by Seller of the conditions  set forth in Section 7.2 hereof,  Buyer
shall be entitled to receive from Seller  $0.00 as liquidated damages and not as
a penalty.  If  Buyer  refuses  to  consummate  the  transactions contemplated
as and when required  herein despite the  satisfaction or waiver by Buyer of the
conditions set forth in Section 7.1 hereof, there will be no liquidated damages.


9.        Left intentionally blank


10.       MISCELLANEOUS.


10.1      No Waiver.  No waiver of any breach of any provision of this Agreement
will be deemed a waiver of any other breach of this  Agreement.  No extension of
time for  performance  of any act will be  deemed an  extension  of the time for
performance of any other act.


10.2      Severability.   The  provisions  of  this  Agreement  will  be  deemed
severable,  and if any  provision  of this  Agreement is held  illegal,  void or
invalid  under  applicable  law,  such  provision  may be  changed to the extent
reasonably  necessary to make the  provision  legal,  valid and binding.  If any
provision of this  Agreement is held  illegal,  void or invalid in its entirety,
the remaining  provisions of this Agreement will not be affected but will remain
binding in accordance with their terms.


10.3      Entire Agreement;  Amendment.  This Agreement,  the Related Agreements
and the  schedules,  exhibits and  attachments  to such  agreements  contain the
entire agreement of the Parties with respect to the subject matter hereof.  This
Agreement may be amended only by an  instrument in writing  signed by all of the
Parties  hereto.  The headings in this  Agreement are solely for  convenience of
reference  and will not  affect  the  interpretation  of any  provision  of this
Agreement.


10.4      Applicable  Law. This Agreement  will be construed in accordance  with
and governed by the laws of the State of Florida. Jurisdiction and venue for all
disputes  relating to this Agreement shall lie with the state and federal courts
located in St. Johns County, Florida.


10.5      Time is of the Essence. The Parties to this Agreement  acknowledge and
agree  that time is of the  essence  with  respect  to the  consummation  of the
transactions contemplated by this Agreement and each Related Agreement.


10.6      Binding  Agreement,  Assignment.  The  terms  and  provisions  of this
Agreement will bind the Parties and their  respective  permitted  successors and
assigns.  Neither this  Agreement  nor any Related  Agreement may be assigned by
Seller or Buyer, without the prior written consent of the other.


10.7      Expenses.  Each  Party  will  pay  all  of  its  expenses,   including
attorneys'  and  accountants'  fees in connection  with the  negotiation of this
Agreement or any Related Agreement, the performance of its obligations hereunder
or thereunder,  and the  consummation of the  transactions  contemplated by this
Agreement or any Related  Agreement;  provided  that in any  proceeding or other
attempt to enforce,  construe or to determine the validity of this  Agreement or
any  Related  Agreement,  the  non-prevailing  Party  will  pay  the  reasonable
attorneys' fees and costs of the prevailing Party.
 
 
 
 
8

--------------------------------------------------------------------------------

 

 
10.8      Notices.  All  notices,  demands or other  communications  required or
permitted to be given  hereunder will be in writing,  and any and all such items
will be deemed to have been duly delivered upon personal delivery;  or as of the
third  business  day after  mailing by United  States  mail,  certified,  return
receipt  requested,  postage  prepaid,  addressed  as  follows;  or  as  of  the
immediately  following  business day after  deposit  with  Federal  Express or a
similar overnight courier service,  addressed as follows;  or as of the business
day if by facsimile to the facsimile number set forth below:


 

 Notices to Seller:         Maple Leaf Renewables Group       2228 Brisbane
Woods Way       Cary, NC 27518       Attn:  David J. Surette      
Phone:  919-622-9560      end_of_the_skype_highlighting       Fax:      Notices
to Buyer:         Solar Park Initiatives, Inc.       818 A1A North, Suite 202  
    Ponte Vedra Beach, Florida  32082       Attn:  Mike Dodak      
Phone:  904-644-6090          Fax:  904-644-6098    

                          


10.9      Counterparts.   This   Agreement  may  be  executed  in  one  or  more
counterparts,  any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
instrument.


10.10     No Third Party Beneficiaries. Nothing in this Agreement is intended or
shall be construed to give any person,  other than the parties hereto, any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.


10.11     Publicity.  Each party agrees to notify the other prior to issuing any
press  release  or  making  any  public  statement  regarding  the  transactions
contemplated  hereby, and will attempt to obtain the reasonable  approval of the
other party prior to making such release or statement, except where such release
or statement is required by applicable law or pursuant to any listing  agreement
with,  or the rules or  regulations  of, any  securities  exchange  or any other
regulatory  requirement,  in which case the  disclosing  party shall endeavor to
provide the other party with as much prior notice of the content of such release
or statement as is reasonably practicable under the circumstances.


10.12     Confidentiality.  Other than as contemplated by this Agreement, Seller
will maintain in confidence, and will cause its directors,  officers, employees,
agents,  and advisors to maintain in  confidence,  any written,  oral,  or other
information in its possession  relating  directly or indirectly to the Purchased
Assets,  unless such information  becomes publicly available through no fault of
Seller, or its directors,  officers,  employees,  agents or advisors, the use of
such  information  is necessary or appropriate in making any filing or obtaining
any  consent or  approval  required  for the  consummation  of the  transactions
contemplated herein, or the furnishing or use of such information is required by
legal proceedings or otherwise  required by law. If this Agreement is terminated
pursuant to Section  8.1,  this  Section  10.12 shall be of no further  force or
effect.
 
 
 
 
9

--------------------------------------------------------------------------------

 

 
          The Parties have executed and delivered this Agreement on the date set
forth in the introductory paragraph of this Agreement.
 

 Seller:        Buyer:             MAPLE LEAF RENEWABLES GROUP, INC.      SOLAR
PARK INITIATIVES, INC.    a Nevada corporation        a Nevada corporation      
               
By:  /s/David J. Surette    
   
By: /s/David Fann
 
Name:  David J. Surette  
   
Name:  David Fann
 
Title:  Chief Executive Officer  
   
Title:  Chairman & Director
 


                                        


        
 
10

--------------------------------------------------------------------------------

 
           




EXHIBIT A – Asset List
Pipeline:


6 - 1000 acre sites for 600+ MW in CA with land developer in discussions with
utilities
800MW site in CA with land developer in discussions with utilities
300 acre site in CA with land developer, in discussions with PG&E
1000 acre site in CA currently in discussion with SCE
2- 5 MW sites in NM
100MW site in NM
10 MW in TX
2-5MW sites in TX
80 MW cogeneration in TX
100MW site in TX with $3.0billion commercial user
45 MW site in Mexico with $15.0 Billion user
10 MW in FL
 
 
 
 
11

--------------------------------------------------------------------------------

 

 


Exhibit B – Stock Purchase Warrant Option for 250,000 shares


See Exhibit 4.1 of the Form 8-K Current Report
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
Exhibit C – Performance Based Stock Purchase Warrant option for 375,000 shares
for first 4MW PPA




See Exhibit 4.2 of the Form 8-K Current Report
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
Exhibit D - Performance Based Stock Purchase Warrant option for 375,000 shares
for second 4MW PPA


See Exhibit 4.3 of the Form 8-K Current Report
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
Exhibit E – Assignment and Assumption Agreement




For and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Maple Leaf Renewables Group, Inc,. hereby assigns all of its right, title and
interest in all of the Assets List  of Maple Leaf Renewables Group, Inc, as per
the Letter of Intent and Asset Purchase Agreement dated September 15, 2010, to
Solar Park Initiatives, Inc.
 
Effective as of September 20, 2010 and after the date of this Assignment, Solar
Park Initiatives, Inc. shall have all rights to and responsibilities for use of
the equity partners and bank funding sources, which have been a confidential and
proprietary source list of Maple Leaf Renewables Group, Inc.
 
WITNESS my hand and seal this ______ day of September, 2010.




Maple Leaf Renewables Group, Inc.




By: _____________________________
Name: __________________________
Title: ___________________________


Solar Park Initiatives, Inc.




By: _____________________________
Name: __________________________
Title: ___________________________
 
 
 
15

--------------------------------------------------------------------------------

 
 

 
Exhibit F – Bill of Sale


Maple Leaf Renewables Group, Inc, Seller, of, Asset List heretofor attached as
Exhibit A, in consideration of Signed Stock Purchase Warrant, attached heretofor
as Exhibit B paid by me, Solar Park Initiatives, Inc., Buyer, of 818 A1A North,
Suite 201, Ponte Vedra Beach, FL 32082, receipt of which is acknowledged, do
grant, sell, transfer, and deliver to Buyer the following goods:
 
One: Exhibit A “Asset List”
 
Buyer shall have all rights and title to the goods above.
 
Seller is the lawful owner of the goods, and the goods are free from all
encumbrances. Seller has good right to sell the goods and will warrant and
defend the right against the lawful claims and demands of all persons.
Seller has executed this bill of sale on _________ [date].


 

 Seller [Signature]                   Buyer [Signature]            

 


 
16

--------------------------------------------------------------------------------

 
 


Exhibit G – Mutual Non-Disclosure, Non-Circumvent, Non-Solicit Agreement


Nonmaterial.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
Exhibit H – Signed Employment Offer Letter






July 12, 2010




David J. Surette
2228 Brisbane Woods Way
Cary, NC 27518






Michael Dodak, Director and David Fann, Chairman and Director, would like to
extend to you the following offer of employment with Solar Park Initiatives,
Inc.:
 
Position:
Chief Executive Officer and Chief Financial Officer
   
Base Salary:
$120,000 annually payable in bi-weekly installments
   
Start Date:
08/1/2010
   
Bonus:
Signing bonus of 400,000 in restricted shares of Solar Park Initiatives common
shares based on fully vested Incentive Stock Options, subject to rule 144, as
described in Exhibit B of the Asset Purchase Agreement dated September  2010
between Maple Leaf Renewables and the Company.


 
All Solar Park Initiatives (the Company)prospective employees require a
background check and pre-employment drug screening. This service is paid for by
the Company. The medical facility that performs this service is Baptist / St.
Vincent’s Occupational Health located at 900 Beach Blvd., 904-249-0335.


As an officer of the company, you are eligible to receive full medical and
dental benefits immediately upon hire.  At present this consists of paying your
Cobra for any existing policy that you have with your current employer. You will
also be eligible to participate in the management bonus program once it has been
developed.  You will be immediately eligible to participate in our 401(k) plan
(at present there is no matching). Details of the benefits package as well as
other information regarding employment with the Company can be found in the
employee manual.


Under separate cover you have received the employee handbook, as well as
information on our medical and dental benefits, life insurance, disability
benefits, and the company’s holiday and Paid Time Off policies. Detailed
information regarding our 401(k) plan will be forwarded to you as well.


The Chief Executive Officer will be in charge of all aspects of managing this
start up company from establishing company goals, business plan, identifying
business opportunities, building management team and raising capital required to
accomplish strategic and financial objectives of the company.




During the term of your employment you may incur reasonable and necessary
expenses in the performance of your duties. The Company will reimburse you for
all such expenses upon presentation by you, not less frequently than monthly, of
signed, itemized accounts of such expenditures, all in accordance with the
Companies procedures and policies.




If you have any questions, please feel free to contact me. Welcome to Solar Park
Initiatives, Inc!




Sincerely,

 


David Fann
Chairman and Director


ACCEPTED:
 
X
   
Signature
 
Date






18